In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

************************  *
FREDERICK INSCHO and SHERRI
                          *
INSCHO, legal representatives of a minor
                          *                              No. 11-599V
child, GABRIELLE INSCHO,  *                              Special Master Christian J. Moran
                          *
             Petitioners, *                              Filed: July 27, 2015
                          *
v.                        *                              Attorneys’ fees and costs; award in
                          *                              the amount to which respondent
SECRETARY OF HEALTH       *                              does not object.
AND HUMAN SERVICES,       *
                          *
             Respondent.  *
************************ *
Stephen P. O’Keefe, The O’Keefe Firm, Dayton, OH, for Petitioners;
Heather L. Pearlman, United States Dep’t of Justice, Washington, DC, for
Respondent.

                UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 21, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioners
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioners’ application, respondent raised objections to
certain items. Based on subsequent discussions, petitioners amended their application
to request $63,000.00, an amount to which respondent does not object. The Court
awards this amount.




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.


                                                 1
       On September 19, 2011, Frederick and Sherri Inscho filed a petition for
compensation on behalf of their daughter, Gabrielle Inscho, alleging that the flu mist
vaccine, which Gabrielle received on or about September 22, 2008, caused her to
develop transverse myelitis. Petitioners received compensation based upon the
parties’ stipulation. Decision, issued June 5, 2015. Because petitioners received
compensation, they are entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

      Petitioners seeks a total of $63,000.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioners state that they have incurred no
out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $63,000.00 in the form of a check made payable to
        petitioners and petitioners’ attorney, Stephen P. O’Keefe, of The
        O’Keefe Firm, for attorneys’ fees and other litigation costs available
        under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2